EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JAMES WOOD on June 15, 2021.
The application has been amended as follows:
Claim 13, lines 9-10: “the end face of a first end of the piston delimits the first pressure chamber and is assigned to a first hydraulic circuit;” was changed to --an end face of a first end of the piston delimits the first pressure chamber and is assigned to a first hydraulic circuit; an end face of a second end of the piston delimits the second pressure chamber;--.
REASONS FOR ALLOWANCE
Claims 2, 4 – 6 and 8 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts considered by the examiner to be most closely related were Nakao et al. (JP 2001-041148), Sakakida et al. (JP 2001041147), Zitzelsberger, Ralf (US 6,290,308),  Hultman, Barry (US 4,787,823), Neils Matheson (GB 638585; submitted in IDS dated 09/04/2018), Henkell, Victor (US 2,283,886) and Okubo et al. (US 2006/0127251).
Regarding independent claim 13, the prior art(s) alone or in combination fails to specifically disclose the electromagnetic pump that has both of the following claimed 
Nakao and Sakakida teaches the electromagnetic pump of claim 13 except for “the piston pump is configured such that the piston is moved solely by the linear actuator in the first direction; and the piston pump is configured such that the piston is moved solely by the return spring in the second direction”.
Zitzelsberger teaches the electromagnetic pump of claim 13 except for “a return spring configured to move the piston in a second direction”, “the first bore is in fluid communication with the second pressure chamber within the housing through the second bore” and “the piston pump is configured such that the piston is moved solely by the return spring in the second direction”.
Okubo teaches the electromagnetic pump of claim 13 except for “a return spring configured to move the piston in a second direction” and “the piston pump is configured such that the piston is moved solely by the return spring in the second direction”.
Neils teaches a reciprocating pump which is not an electromagnetic pump, wherein the reciprocating pump has the claimed features of a housing, piston, first pressure chamber, second pressure chamber as claimed in claim 13. Neils also fails to teach the feature of return spring.
Hultman teaches (col. 1, lines 60-66) “A number of fluid pump apparatus and linear motors have been disclosed wherein the electromagnetic linear motor has a moving coil assembly that generally operates with a large force in one direction of movement only 
Henkell teaches the electromagnetic pump of claim 13 except for “the second housing portion laying closely against the first housing portion” and “the piston pump is configured such that the piston is moved solely by the return spring in the second direction”. In this pump, the piston is moved partly by the return spring (28) in the second direction.
In the electromagnetic pumps discussed above, if a missing feature was/were to be added [for Nakao, Sakakida, Okubo, Neils, Hultman: feature being “return spring” and for Zitzelsberger, the feature being “the first bore in fluid communication with the second pressure chamber of the housing through the second bore”], then these pumps would require substantial modification and the purpose/objective of these pumps would be destroyed.
Therefore, claims 2, 4 – 6 and 8 – 13 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
CHIRAG JARIWALA/Examiner, Art Unit 3746